 


109 HRES 1029 IH: Honoring the 125th anniversary of the founding of the town of Norwood, North Carolina.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1029 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Hayes submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the 125th anniversary of the founding of the town of Norwood, North Carolina. 
 
 
Whereas the earliest settlers in the Norwood, North Carolina, area arrived from Virginia, Delaware, and Pennsylvania in the 1750s; 
Whereas, in the late 1700’s, Bishop Francis Asbury, a circuit rider and the first bishop of the Methodist Church in the United States, visited and preached in the Norwood, North Carolina, area at Randall’s Methodist Church on six separate occasions; 
Whereas, in the 1820’s, the Norwood brothers built a centrally-located Stanly County store, which housed the area United States post office; 
Whereas local residents grew accustomed to the Norwood postmark; 
Whereas, in 1881, the town of Norwood, North Carolina, was incorporated; 
Whereas, in 1916, the first electric power lines arrived in Norwood, North Carolina, and provided a boon to the town’s growth; 
Whereas Norwood, North Carolina, continues to build upon a proud history that dates back to the 18th century; and 
 Whereas, during 2006, Norwood, North Carolina, is celebrating the 125th anniversary of its founding: Now, therefore, be it 
 
That the House of Representatives honors the 125th anniversary of the founding of the town of Norwood, North Carolina. 
 
